Citation Nr: 0829217	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.  Entitlement to service connection for residuals of a 
right knee injury, to include as secondary to residuals of a 
left knee injury. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and stress. 

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for 
heartburn/gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for tinnitus.



WITNESSES AT HEARING ON APPEAL

Appellant and R. M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1980 to February 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that in pertinent part denied entitlement to 
service connection for residuals of a right knee injury, 
residuals of a left knee injury; psychiatric disorder 
described as stress/depression; chronic headaches; GERD; low 
back disability; tinnitus; and hypertension.  

In February 2006, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

In April 2007, the Board denied service connection for 
hypertension and remanded the remaining service connection 
claims for development.   

VA's Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) in February 2008.  In June 2008, 
the veteran submitted additional formal argument.  To the 
extent that this formal argument represents new evidence on 
the matters at hand, he did not waive his right to initial RO 
review of this evidence.  Thus, except for the claims granted 
below, the remaining issues must be remanded for 
consideration of the new evidence.  38 C.F.R. § 19.31 (b) (3) 
(2007).  

Service connection for residuals of left and right knee 
injuries, for chronic headaches, for a low back disability, 
and for tinnitus is addressed in the REMAND portion of the 
decision and is REMANDED to the agency of original 
jurisdiction (AOJ) via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  Competent medical evidence establishes that superimposed 
psychiatric injury during active military service caused 
permanent aggravation of a preexisting personality disorder. 

2.  Competent medical evidence relates GERD to active 
military service.


CONCLUSIONS OF LAW

1.  A pre-existing personality disorder was permanently 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9 (2007).   

2.  GERD was incurred in active service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefits sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Although the RO has not considered the newly submitted 
evidence and veteran has not waived his right to such 
consideration, adjudication of the issues discussed below 
will not result in unfair prejudice to the veteran, as the 
outcome is favorable.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Acquired Psychiatric Disorder 

The veteran's service treatment records (STRs) reflect no 
relevant treatment; however, a December 1980 report notes 
family problems.  During his separation examination, he 
completed a medical history questionnaire and checked "yes" 
to a history of depression or excessive worry.  The examiner 
made no relevant remark and found the veteran to be 
psychiatrically normal.  

A DD Form 214 lists unsuitability, apathy, defective 
attitude, or inability to expend effort constructively as 
reasons for discharge from active service.  

A June 2000 private examination report contains an assessment 
of stress/anxiety with hyperventilation.  In October 2000, a 
VA physician offered a diagnosis of anxiety neurosis and 
noted recent family problems.  A May 2003 VA psychiatry 
treatment report notes episodes of ego-dystonic obsessions 
involving military service.  It also contains diagnose of 
obsessional thoughts, generalized anxiety disorder, and minor 
depression.  In May 2005, private psychologist S. Bernstein, 
noted irritability, anxiety, and depression.

In his May 2005 substantive appeal, the veteran argued that 
he was sound on entry into active service, but was separated 
from active service because of psychological problems, thus 
proving that a mental disorder began during active service.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge that during active service he 
saw a chaplain about stress.   

In May 2007, lay witnesses reported observing increased 
nervousness and other symptoms in the veteran after military 
service.  

According to a January 2008 VA mental disorders examination 
report, the veteran "came across as depressed."  He related 
his continuous state of worry to certain military 
experiences.  The psychiatrist noted that experiences with 
his superiors in the military had damaged his psyche.  The 
psychiatrist offered no diagnosis on Axis I, but on Axis II 
found personality disorder, not otherwise specified (NOS), 
with rejection sensitivity and depressive features aggravated 
by military experience.  On Axis IV (psycho-social and 
environmental problems), the psychiatrist placed memories of 
maltreatment during military service.

The psychiatrist concluded the examination report by stating, 
"It is at least as likely as not that the patient's military 
experience has had a negative impact on his overall 
personality functioning."  Upon assigning a Global 
Assessment of Functioning (GAF) score of 45, the psychiatrist 
added, "It is estimated that were it not for the adverse 
military experiences, the individual's present GAF would be 
slightly higher at approximately GAF of 50."  

While earlier Axis I diagnoses had been offered, the January 
2008 examining psychiatrist considered those, but found no 
Axis I mental disorder.  The Board is therefore persuaded 
that no Axis I mental disorder exists.  The psychiatrist then 
raised the issue of aggravation of a personality disorder.  

Congenital or developmental defects [including personality 
disorders] are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(a personality disorder is not the type of disease-or-injury 
related defect to which the presumption of soundness can 
apply).  

While service connection for personality disorder is barred 
by regulation, where a personality disorder is aggravated by 
active military service, compensation remains available.  See 
VAOPGCPREC 82-90 (a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but service connection could be granted if 
there is superimposed injury or disease in service and the 
preexisting disorder is aggravated (permanently increased in 
severity) during service).  

Because the January 2008 VA examining psychiatrist has 
clearly and persuasively set forth the mechanism by which 
superimposed psychiatric injury during active military 
service caused permanent aggravation of a preexisting 
personality disorder, service connection on an aggravation 
basis must be conceded.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Service connection for 
aggravation of an Axis II personality disorder must therefore 
be granted.  

GERD

The veteran's STRs note complaints of abdominal pains.  In 
September 1980, an assessment of bowel syndrome was offered.  
His separation examination report is negative, however, and 
the veteran checked "no" to history of stomach, liver, or 
intestinal trouble on a medical history questionnaire.  On a 
separate medical history questionnaire, dated February 8, 
1982, the veteran checked "no" to "Have you been treated 
or are you under treatment for any of the following 
conditions: Stomach, liver, or intestinal trouble."

In August 2003, the veteran requested service connection for 
GERD.  

VA outpatient treatment reports note complaint of frequent 
nausea and acid reflux.  A March 2005 private examination 
report notes that the veteran suffered frequent constipation 
that he attributed to medication.

In February 2006, the veteran testified that noticeable 
gastric symptoms dated back to active service.  

According to a December 2007 VA gastroesophageal compensation 
examination report, the veteran reported that during active 
service he used over-the-counter antacids for stomach pain.  
The physician offered a diagnosis of GERD, longstanding, 
previously exacerbated by non-steroidal anti-inflammatory 
drugs, now well-controlled without complication.  The 
physician opined, and based this partly on the veteran's 
testimony, that it is at least as likely as not that symptoms 
consistent with GERD did arise during active service.  

Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.

In this case, because the veteran has provided credible 
testimony that was later supported by a persuasive medical 
diagnosis, this testimony coupled with a favorable medical 
opinion is satisfactory to achieve relative equipoise on the 
issue.  After considering all the evidence of record, 
including the testimony, the Board finds that the evidence is 
at least in relative equipoise.  The benefit of the doubt 
doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for 
heartburn/GERD will therefore be granted.


ORDER

Service connection for aggravation of a preexisting 
personality disorder, to include depression and stress, is 
granted. 

Service connection for GERD is granted.


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In its April 2007 remand, the Board requested that a 
specialist address whether it is at least as likely as not 
that tinnitus, if found, was caused by active service.    

In August 2007, A VA physician found tinnitus, but failed to 
address the etiology.  The examination report lacks 
sufficient detail and must be returned to the examiner as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2007).

VA's AMC issued a supplemental statement of the case (SSOC) 
in February 2008.  In June 2008, the veteran submitted 
additional evidence in the form of formal argument, but he 
did not waive his right to initial RO review of this 
evidence.  Thus, except for the issues granted above, the 
remaining issues must be remanded for consideration of the 
new evidence.  38 C.F.R. § 19.31 (b) (3) (2007).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following:

1.  The AOJ should arrange for the August 
2007 examination report and the claims 
file to be returned to the ear-nose-
throat (ENT) examining physician.  The 
physician is asked to do the following:

I.  Note a review of the claims 
file.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that claimed noise 
exposure during active service 
caused or increased the veteran's 
tinnitus.  If current audiological 
data is necessary to answer this 
question, then audiological 
evaluation, if not recently 
accomplished, should be scheduled.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question concerning the etiology 
of tinnitus cannot be answered, the 
physician should state the reason.  The 
veteran may be re-examined if necessary 
and, as noted above, if audiological 
evaluation is indicated, it should be 
accomplished. 

2.  Following completion of the above 
development, the AOJ should review all 
relevant evidence, including evidence 
submitted since the February 2008 SSOC 
and readjudicate the remaining claims.  
If the desired benefits are not granted, 
an appropriate SSOC should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the SSOC.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to report for a scheduled VA 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


